Citation Nr: 1327487	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  08-39 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether the reduction of the evaluation of the Veteran's service-connected aortic insufficiency secondary to bacterial endocarditis, from 60 percent to 30 percent, was proper.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  The appealed RO decision reduced the Veteran's disability rating for his service-connected aortic insufficiency from 60 percent to 30 percent, effective as of October 1, 2006.  

In November 2009, the Veteran and his spouse testified at a video conference hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Board remanded the claim in February 2010 for additional evidentiary development, and denied the claim in April 2012.  

The Veteran appealed the April 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the VA Secretary filed a Joint Motion for Remand (Joint Motion).  The Joint Motion vacated the April 2012 Board denial and remanded the appeal to the Board for adjudication consistent with the Joint Motion instructions.  The Court granted the Joint Motion in September 2012.  This matter then returned to the Board in May 2013 which time it was remanded for additional development adjudication consistent with the Joint Motion instructions.  It is now returned to the Board. 

The Board notes that the evidence of record suggests that the Veteran may not be employed as a result of his service-connected disabilities.  As such, the Board must 
consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447   (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

As indicated in the May 2013 Board Remand, the September 2012 Joint Motion instructed the Board to provide an adequate discussion as to whether the improvement on clinical examination actually reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  As a result,  the Board determined that an updated VA examination was necessary to comply with the Joint Motion.  In his endeavor, the Board directed that the VA examiner address a number of issues.  In pertinent part, the examiner was directed to calculate the Veteran's metabolic equivalents (METs) based upon exercise testing.  The Board also directed that if a laboratory determination of METs by exercise
testing could not be done for medical reasons, the examiner was to explain the medical reasons which prevented such testing.  

The Veteran underwent a VA heart examination in July 2013.  The VA examiner conducted an interview-based METs test.  The examiner did not explain the medical reasons which prevented the Veteran from undergoing exercise testing.  Regrettably, another remand is necessary to ensure compliance with the Board's prior remand instructions.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, in the May 2013 Remand, the Board also instructed the VA examiner to review relevant records and opine as to whether the Veteran's aortic insufficiency had improved in or around October 2006 and if so, whether this improvement reflected an improvement in his ability to function under ordinary conditions of life and work.  A review of the July 2013 VA examination report reveals that the requested opinion was not provided by the VA examiner.  As such, on remand, an addendum should be obtained addressing the question proffered by the Board.  See id. 

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's remaining claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his heart disability should also 
be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any ongoing medical treatment records pertaining to the Veteran's heart disability.  All records obtained should be associated with the Veteran's claims file.

2.  The RO/AMC shall then forward the entire claims file, to include a copy of this Remand, to the examiner who conducted the July 2013 VA examination for an addendum opinion.  If the July 2013 VA examiner is not available or cannot offer the requested opinions without examining the Veteran, the Veteran shall be scheduled for an appropriate VA examination to address the following inquiries:

(a)  Provide an explanation of the medical reasons which prevented a laboratory determination of METs by exercise testing of the Veteran.

(b)  Review relevant records and opine as to whether the Veteran's aortic insufficiency had improved in or around October 2006 and if so, whether this improvement reflected an improvement in his ability to function under ordinary conditions of life and work.  

A full and complete rationale for each opinions is required.
The examiner is advised that the Veteran is competent to report his readily observable symptoms.  If any of his reports are rejected, the examiner must so state and explain why.  An absence of contemporaneous treatment, standing alone, cannot be a basis to reject the Veteran's report.  

If the examiner feels that any requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

4.  The RO/AMC will then readjudicate the Veteran's claims, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


